Citation Nr: 1146277	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-09 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a throat disorder, to include as due to ionizing radiation exposure.  


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1945 to July 1948.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Detroit, Michigan Department of Veterans' Affairs (VA) Regional Office (RO).  

In an October 2008 decision, the Board denied, in part, the Veteran's claim for service connection for a throat disorder, to include as due to ionizing radiation exposure.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2009 Order, the Court granted the parties' Joint Motion for Partial Remand, vacating the Board's October 2008 decision with respect to the issue of service connection for a throat disorder, to include as due to ionizing radiation exposure, remanding, in part, the case for compliance with the terms of the Joint Motion, and dismissing the remaining issue on appeal.  

The Board remanded this case for further development in February 2010.  

In a November 2010 decision, the Board again denied the Veteran's claim for service connection for a throat disorder, to include as due to ionizing radiation exposure.  The Veteran appealed that decision to the Court, which, by a May 2011 Order, granted a May 2011 Joint Motion for Remand, finding the Board provided inadequate reasons and bases for its decision and remanding the case for compliance with the terms of the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issue of service connection for a throat disorder, to include as due to ionizing radiation exposure, must be remanded for further development.  

The May 2011 Joint Motion for Remand instructed the Board to provide adequate reasons and bases with respect to the following:  (1) whether the evidence, including service records and photographs taken during active service, supported the Veteran's claim that he was in or near Nagasaki relatively close in time to the dropping of the atomic bomb and whether this constituted a "radiation risk activity"; (2) whether a dose estimate regarding the Veteran's possible radiation risk activity was required; and (3) whether a new VA examination is required because the April 2010 VA examination may be inadequate.  Prior to providing the adequate reasons and bases instructed in the Joint Motion for Remand, the Board finds additional development must be undertaken.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d); The presence of a listed disease and status as a radiation exposed veteran are the essential elements.  The amount of radiation is not a factor.  Second, if the veteran is determined not to be "radiation exposed" and not to have participated in a "radiation risk activity", service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation. 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(d)(i), (ii) (2011).  Relevant to the current appeal, the term "occupation of Hiroshima or Nagasaki, Japan, by United States forces" means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  Id.  The term does not include visits to either Nagasaki or Hiroshima while on leave from duty not related to the occupation.  McGuire v. West, 11 Vet. App. 274 (1998).  

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) include, in pertinent part, cancer of the pharynx, cancer of the esophagus and cancer of the salivary glands.  38 U.S.C.A. § 1112(c)(2) (West 2002) ; 38 C.F.R. § 3.309(d) (2011). 

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not have one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran has a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes, in pertinent part, thyroid cancer, esophageal cancer, salivary gland cancer, non-malignant thyroid nodular disease and any other cancer.  38 C.F.R. § 3.311(b)(2) (2011). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2)  (2011).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.).  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2011).  Unlike section 3.309, the claimant does not have to prove participation in the occupation of Hiroshima or Nagasaki or nuclear testing.  The participation is conceded where military records do not establish presence or absence.  38 C.F.R. § 3.311(a)(4)(i).  If it is determined by the dose estimate that the veteran was exposed to ionizing radiation, and he or she subsequently developed a radiogenic disease within the specified time period, then the case must be referred to the Under Secretary for Benefits.  38 C.F.R. § 3.311(c).  For unlisted conditions, if the claimant cites or submits competent scientific or medical evidence that the claimed condition is a radiogenic disease, VA must comply with the procedural framework for adjudicating claims brought by radiation-exposed veterans or their survivors as set forth in 38 C.F.R. 3.311(a).  See 38 C.F.R. § 3.311(d).  However, if the veteran does not cite or submit competent scientific or medical evidence that the claimed unlisted condition is a radiogenic disease, then no development under 3.311 need be undertaken. 

If the claimant fails to meet the evidentiary requirements for establishment of service connection under 3.311, direct service connection under 3.303 must still be addressed.  That is whether the evidence shows that it is at least as likely as not that, that the veteran's current disability was incurred in or aggravated by his prior service.  See Combee, supra.

The Veteran's service records include information regarding the locations where the ship on which the Veteran served, the USS Pine Island (AV-12), was stationed.  These records reflect that, in September 1945 and November 1945, the USS Pine Island was anchored in Sasebo Ko, Japan, located within Nagasaki Prefecture, Japan (a governmental body in Japan, larger than cities, towns, and villages) and also within a relatively close distance (approximately 30 miles) to Nagasaki, Japan (the capital city of Nagasaki Prefecture) where the atomic bombing occurred in August 1945.  As such, these records support the Veteran's claim that he was in or near Nagasaki, Japan within a month of the atomic bombing of Nagasaki, Japan.  

However, in this case, the record does not indicate that the growth removed from the Veteran's throat in 1972 was cancerous and the Veteran has not submitted any evidence that the growth that was removed was due to a radiogenic disease.  The most recent VA examiner was unable to determine whether the growth was as likely as not cancerous or to determine the etiology of the growth.  A current diagnosis of removal of growth, left side of neck; laryngeal paresis is of record.  See April 2010 VA examination report.  However, completion of some of the development set forth above may provide additional information that would aid the examiner in providing a medical opinion in this case and the Veteran will have the opportunity on remand to cite or submit competent scientific or medical evidence that the claimed condition is a radiogenic disease.

In this regard, the Board notes that it is not clear whether the Veteran's purported visit to Nagasaki was during a visit on liberty or whether his presence there involved official military duties.  Here, the Veteran asserts that the growth removed from his throat is related to exposure to radiation while in Nagasaki during service or in close proximity thereto.  Although the record does not contain evidence that the Veteran has or had in the past a radiogenic disease, the Joint Motion has instructed the Board to determine whether the Veteran participated in a "radiation risk activity" as defined by regulation.  Further, the Board notes that while not being part of the occupation force may preclude a grant of service connection under 38 C.F.R. § 3.309(d)(3)(ii)(B), it does not preclude a grant of service connection under 38 C.F.R. § 3.311 or § 3.303 as outlined above.  As noted, the record indicates that the Veteran was stationed outside Nagasaki in Sasebo, Japan and that lay statements provide that he was in Nagasaki soon after the 1945 nuclear detonation.  Further, even if it is determined that he did not participate in a "radiation risk activity" as defined by regulation and does not have a radiogenic disease, the record does suggest that he experienced radiation exposure as a result of "other activities as claimed" such as touring Nagasaki or being stationed in close proximity thereto.   

Further, as noted, in the April 2010 VA examination, the Veteran was diagnosed with removal of growth, left side of the neck, and laryngeal paresis.  The examiner noted that pertinent evidence included no evidence of service duty in the country of Japan.  The examiner then opined that, the Veteran's throat condition was less likely than not caused by or a result of exposure to ionizing radiation while serving in the country of Japan.  In her rationale, the examiner noted that although the Veteran appeared alert, oriented and a good historian, he was unable to provide concrete data regarding the diagnosis of his throat disorder which was operated on in 1972.  She noted that he reported that the hospital/physician documents had been destroyed, that he did not know if the growth was cancerous or not, and that he did not receive chemotherapy or radiation therapy after his surgery.  The examiner explained that there was no indication at this time of a reoccurrence of disease and the examination was negative for recurrent growth or generalized debilitations.  She noted that VA presumptive diseases, secondary to exposure to ionizing radiation, for purposes of this examination, included thyroid cancer, esophageal cancer, cancer of the pharynx, cancer of the salivary gland, non malignant thyroid nodular disease and parathyroid adenoma.  She found no evidence that the Veteran suffered from any of these conditions.  The examiner also reported that the growth removed from his throat may have been a benign tumor.  She discussed the case with another VA practitioner at the Ann Arbor VA Ear, Nose, and Throat clinic to see if they could offer any assistance.  The other VA practitioner indicated that they could do a laryngoscope to determine if biopsies had been previously taken but was able to affirm the examiner's opinion that there was no way to determine at this time if the growth removed in the past was cancerous.  Finally, the examiner noted there was already indication of a surgical procedure with a residual neck incision.  

While the VA examiner provided an opinion with a rationale regarding the Veteran's etiology of his throat disorder the Board finds that the examiner noted that pertinent evidence included no evidence of service duty in the country of Japan.  In considering the Board's finding above however, that the Veteran's service information supports his claim that he was in or near Nagasaki, Japan within a month of the atomic bombing of Nagasaki, Japan, the Board finds the opinion expressed in the April 2010 VA examination report may be incomplete as the examiner did not consider this evidence.  Therefore, a remand is warranted to obtain a supplemental VA opinion from the April 2010 VA examiner which considers the evidence supporting his claims that he was in or near Nagasaki, Japan within a month of the atomic bombing of Nagasaki, Japan.

While the April 2010 VA opinion was incomplete, the Board finds the actual clinical findings, opinion, and rationale contained in the VA examination report are still adequate as the Veteran was provided all testing necessary, the VA examiner reviewed both the history provided by the Veteran and the claims file, and she consulted with another VA practitioner in the Ann Arbor VA Ear, Nose and Throat clinic, in formulating her opinion as to the etiology of the throat disorder.  More significantly however, notwithstanding the fact that the examiner noted no evidence of service duty in the country of Japan, her opinion and rationale were based upon the fact that the Veteran did not have a current radiogenic disease.  Therefore affording the Veteran a new VA examination for the issue on appeal is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain specific information from the Veteran as to whether the Veteran's purported presence in Nagasaki was during a visit on liberty or whether his presence there involved official military duties.  

2.  Obtain official information from the appropriate service department as to whether members of the USS Pine Island had official military duties within 10 miles of the city limits of Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.

3.  Then, following the above, the AMC/RO should make a determination whether the evidence shows that the Veteran did participate in a radiation risk activity as defined by 38 C.F.R. § 3.309, and whether there is evidence that his throat disorder is due to a radiogenic disease listed at 38 C.F.R. § 3.309.

4.  Then, if warranted based on the development accomplished above, and if the Veteran submits evidence that his throat disorder was due to a radiogenic disease listed at 38 U.S.C.A. § 3.311, or cites or submits competent scientific or medical evidence that the claimed unlisted condition is a radiogenic disease, the AMC/RO should undertake all necessary development in accordance with the development requirements set forth in 38 C.F.R. § 3.311.  In this regard, the AMC/RO must request any available records concerning the Veteran's exposure to radiation in Sasebo, Japan and on his allegation of visiting Nagasaki.  Such a request would normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) (not available in this case), service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records must then be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).   If it is then determined that the Veteran was exposed to ionizing radiation as a result of his presence at Sasebo or during liberty in Nagasaki, the claim should also be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c) , including a request for an advisory medical opinion from the Under Secretary for Health, if found to be necessary. 

5.  If the development above does not result in a favorable disposition of the Veteran's claim, then, the AMC/RO should forward the claims file to the same VA examiner who performed the April 2010 VA examination, or, if unavailable, a similar specialist, to review the claims file, including a copy of this remand and the service record demonstrating that, in September 1945 and November 1945, the USS Pine Island was anchored in Sasebo Ko, Japan, within Nagasaki Prefecture, Japan and within a relatively close distance to Nagasaki, Japan, where the atomic bombing occurred in August 1945.  Any other relevant evidence obtained as a result of this remand should all be reviewed by the examiner.  

Considering the additional evidence supporting that the Veteran was in or near Nagasaki, Japan within a month of the atomic bombing of Nagasaki, Japan, the examiner is then asked, to furnish a supplemental opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed throat disorder:  (i) had its onset during the Veteran's period of active duty from June 1945 to July 1948; or, (ii) that such disorder was caused by any incident or event that occurred during such period (i.e. exposure to radiation within a month following the atomic bombing of Nagasaki)?  Please explain why.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

6.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

7.  After completing any additional development deemed necessary, adjudicate the claim of service connection for a throat disorder, to include as due to ionizing radiation exposure.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the May 2010 Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

